[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 09-13872                   APRIL 15, 2010
                            Non-Argument Calendar                JOHN LEY
                          ________________________                CLERK


                      D.C. Docket No. 08-14042-CR-KMM

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

JAMES M. HENDERSON,
                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Florida
                         _________________________
                                (April 15, 2010)

Before TJOFLAT, BIRCH and WILSON, Circuit Judges

PER CURIAM:

      Thomas John Butler, appointed counsel for James M. Henderson, in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Henderson’s conviction and

sentence are AFFIRMED.




                                         2